Title: To Benjamin Franklin from Thomas Mante, 12 March 1779
From: Mante, Thomas
To: Franklin, Benjamin


Sir
12 March 1779.
I hope that you will not think me importunate in soliciting an answer to the letter that I had the honour of writing to you some few days past. Though I would wish to avoid asking of you pecuniary aid yet the distress of my situation orleaps the barrier of delicacy and again compels me to address myself to your humanity. A short time I hope will enable me to return the relief you afford me, and to thank you personally for your goodness.
I have the honour to be Sir, Your most obliged humble servant
Thomas Mante
 
Addressed: A Monsieur / Monsieur Franklin / Ministre plenipotentiare des Etats / unis de L’Amerique / A Challot.
Notation: Thomas Mante 12 mars 1779.
